PER CURIAM
Zackary Valenti appeals the judgment entered upon his convictions following a jury trial of second-degree assault, armed criminal action, and unlawful use of a weapon, for which offenses he was sentenced to a total of 20 years in prison. Valenti claims that the trial court abused its discretion by denying his motion for continuance made two weeks before trial and renewed on the morning of trial. He contends that he was deprived of a meaningful opportunity to present a complete defense because the court did not grant him sufficient time to review medical records and locate certain witnesses. We affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25.